Citation Nr: 0106137	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-42 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
of that decision.

In an April 1995 decision the RO denied entitlement to 
service connection for PTSD, and notified the veteran of the 
determination in April 1995.  The veteran's representative 
submitted additional evidence in support of his claim in June 
1995, and in the October 1995 rating decision the RO 
determined that that evidence was not new and material.  The 
representative again submitted evidence in support of the 
claim in December 1995, and in an April 1996 rating decision 
the RO again denied entitlement to service connection for 
PTSD.

In May 1996 the veteran's representative submitted a notice 
of disagreement with the October 1995 decision.  The 
submission of additional evidence in June and December 1995 
cannot constitute notices of disagreement because the 
representative did not express disagreement with any prior 
decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000); 
38 C.F.R. § 20.201 (2000).  In addition, the submission of 
additional evidence did not extend the time period in which 
the veteran could file a notice of disagreement.  38 C.F.R. 
§ 20.304 (2000).  The Board finds, therefore, that the April 
1995 decision became final prior to receipt of the May 1996 
notice of disagreement.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

In the April 1996 decision the RO denied entitlement to 
service connection for PTSD on the substantive merits of the 
claim without determining whether new and material evidence 
had been submitted to reopen the claim that had been denied 
in April 1995.  Regardless of the RO's disposition of the 
issue, however, the Board is precluded from considering the 
substantive merits of the claim in the absence of a finding 
that new and material evidence has been submitted.  Hickson 
v. West, 
12 Vet. App. 247 (1999).  The Board finds, therefore, that 
the proper issue on appeal is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.

This case was previously before the Board in April 1998, at 
which time the Board remanded the case to the RO for 
additional development.  The RO has returned the case to the 
Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in April 1995, and that decision became final in the absence 
of a timely filed appeal.

2.  The evidence submitted subsequent to the April 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has PTSD 
as the result of an in-service stressor, and it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSION OF LAW

The April 1995 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in February 
1944, while stationed at Fort Bragg, North Carolina, he 
received treatment for a self-inflicted superficial gunshot 
wound to the right shoulder.  The injury occurred when he was 
sitting in a truck after leaving the firing range and he 
inadvertently pulled the trigger on his carbine, apparently 
not remembering that he had fired only seven of the eight 
rounds in the gun.  He was returned to duty 10 days after the 
injury.

His certificate of discharge and Separation Qualification 
Record show that his assignments included field artillery 
basic training, anti-tank gun crewman, and gun crewman, heavy 
artillery.  The summary of his military occupations indicates 
that his duties were those of a gun crewman, heavy artillery, 
which consisted of carrying ammunition from a conveyance to 
the gun crew and assisting in moving, placing, and drawing 
the gun.  He was assigned to Battery A of the 153rd Field 
Artillery Battalion.  His qualifications included 
marksmanship on the rifle and carbine.  The battles and 
campaigns in which he participated included Normandy, 
Northern France, the Ardennes, the Rhineland, and Central 
Europe.  He received the European African Middle Eastern 
Service Ribbon and the World War II Victory Ribbon, but no 
citations indicative of combat.  He did not receive any 
wounds while in action.

The veteran claimed entitlement to VA outpatient treatment in 
November 1951 for nervous instability, insomnia, and 
complaints related to the residuals of the gunshot wound.  He 
asserted that he had experienced those problems since being 
in the war.  In a December 1951 rating decision the RO 
granted service connection for the residuals of the gunshot 
wound, but denied service connection for a nervous condition 
on the basis that the service medical records made no 
reference to a nervous disorder.

The veteran has sought entitlement to increased VA benefits 
since June 1962, including service connection for a 
psychiatric disorder, an increased rating for his service-
connected residuals of a gunshot wound, and entitlement to 
non-service connected pension benefits.  He underwent a VA 
psychiatric examination in October 1962, which revealed that 
he had a third grade education, was illiterate, and of low 
average intelligence.  He reported having "spells" that 
occurred with the least excitement or disturbance.  He 
described the nervous spells as a funny feeling in his chest 
and stomach, with his heart running away, that went out 
through his legs and left him feeling weak.  The spells 
occurred intermittently and were not always of long duration.  
He had not been employed for nine months due to these 
"spells."  The examination resulted in a diagnosis of anxiety 
reaction.  The examiner noted that the veteran reported 
having always been the "scary type," in that he was always 
easily excitable, but that his problems had been worse since 
shortly after separation from service and had recently become 
increasingly severe.  The examiner indicated that his 
symptoms should be readily controllable with medication.  

A medical examination at that time resulted in the conclusion 
that the residuals of the gunshot wound were asymptomatic.  
In a November 1952 rating decision the RO denied entitlement 
to service connection for anxiety reaction on the basis that 
the disorder was not shown during service.

During a September 1967 VA psychiatric examination the 
veteran reported having been a coal miner all his life, but 
that he had not worked in two and a half months.  He also 
reported having had problems 15 years previously, but that he 
had been "cured" of those problems.  The examiner noted, 
however, that he was a poor historian.  He complained of 
"blackout spells," which he described as a peculiar feeling 
that went away after he sat down a while but with residual 
weakness in the knees.  He also reported feeling nervous at 
times.  He became tired easily and rested a great deal.  He 
demonstrated no signs of depression, tension, hallucinations, 
or delusions.

The examiner noted that the veteran was illiterate, had 
worked as a coal miner, and that he demonstrated considerable 
secondary gain in that he, his wife, and seven children were 
being supported by his family and he was seeking welfare 
benefits.  The examiner also noted that the veteran was being 
cared for by his wife and children.  The examiner found that 
the veteran presented a picture of a poorly educated, 
borderline intelligent individual who then had secondary 
gain, with a superimposed diagnosis of conversion reaction, 
mild.

In an April 1968 report Tillou Henderson, M.D., stated that 
the veteran was receiving treatment for a severe anxiety 
neurosis, and that he could possibly have epilepsy.  He found 
that the veteran was unable to work due to chronic 
lumbosacral strain and the anxiety neurosis.

The veteran was again provided a VA psychiatric examination 
in August 1968, which was conducted by the same examiner as 
in September 1967.  The examiner found that the veteran's 
main problem was his mental endowment.  He had worked as a 
miner but had been unemployed since prior to September 1967.  
His wife continued to look after him and their eight children 
and he spent most of his time in bed, which the examiner 
described as a source of secondary gain.  He had been 
receiving welfare benefits but was to receive Social Security 
benefits.  In describing his problems he repeated having 
"spells," but was unable to further describe what occurred.  
The examiner indicated that the frequency of the spells may 
have increased due to increased secondary gain.  The veteran 
did not demonstrate any signs of depression, tension, or 
psychosis.  The examiner again provided a diagnosis of 
conversion reaction.  He also noted that although a private 
clinic had diagnosed possible epilepsy, the veteran had been 
given Thorazine rather than an anti-convulsant medication.

The veteran underwent a psychological evaluation in August 
1968, apparently in conjunction with his claim for Social 
Security disability benefits.  During those evaluations he 
again reported having blackout spells of increasing severity, 
nerve problems, and dizzy spells.  He had not worked since 
March 1968 because he was afraid something would happen to 
him if he had a blackout or dizzy spell while at work.  He 
reported having difficulty sleeping because he was afraid 
that he would have a blackout spell while asleep and die.  He 
appeared to be very anxious and depressed and could not go 
out alone because he became very confused and was afraid that 
something would happen to him.  Psychological testing 
revealed that he was functioning in the range of mild mental 
deficiency, with a full scale intelligence quotient (I.Q.) of 
62.  The testing was negative for any organic brain damage, 
and indicated that he was suffering from a severe anxiety 
reaction with depression, which was the resulting diagnosis.

A VA psychiatric examination in April 1969 again resulted in 
a diagnosis of conversion reaction as manifested by some 
peculiar type of "spells" and somatic symptomatology with 
secondary gain.  The examiner reviewed the results of the 
August 1968 psychological testing and found that the 
veteran's primary problem was his mental limitation.  In an 
April 1969 rating decision the RO determined that the veteran 
was permanently and totally disabled for non-service 
connected pension purposes, and he has been so since April 
1969.  That rating was based on diagnoses of residuals of a 
gunshot wound to the right chest wall, rated as 10 percent 
disabling; mental deficiency with conversion reaction, rated 
as 50 percent disabling; lumbosacral strain, 20 percent 
disabling; pes planus, 10 percent; multiple subcutaneous 
nodular masses, 10 percent; anal mucosal prolapse, 
10 percent; and fibrosis of the right lung, zero percent.

The veteran initially claimed entitlement to service 
connection for PTSD in August 1994.  The report of an October 
1994 psychological evaluation from the offices of Riaz Uddin 
Riaz, M.D., indicates that he reported having served as a 
sharpshooter while in service and that he had been shot in 
the right arm during combat in World War II.  He last worked 
in 1968 as a coal miner, had been married for 45 years, and 
had 10 children.  

The veteran opened the interview by stating that he had 
"flashbacks" from World War II, when he was a gunner.  He 
specifically stated that he had been a sharpshooter, and that 
he relived that time in his mind over and over.  He saw 
himself killing people, including women and children; heard 
the screams of dying people; and saw people dying after he 
had shot them.  He described a situation in which he shot 
people on a train, the train went into the Rhine River, and 
he could see the people floating down the river and could 
hear them screaming.  He felt guilty about having killed 
those people, although he knew he had to do it at the time, 
and feared punishment from God when he died.

He stated that he could not tolerate being in a crowd or 
hearing noise, and he liked being by himself.  He also stated 
that he had constant pain in the right arm where he was shot 
in the war.  He cried a lot and became easily irritated, and 
had lost interest in people other than his family.  He had 
difficulty making decisions, had sleep disturbance and a poor 
appetite, and tired extremely easily.

Psychological testing revealed an I.Q. that the psychologist 
characterized as borderline.  The testing was also indicative 
of severe depression.  The veteran reported having auditory 
and visual hallucinations that were associated with the 
flashbacks about the war, which frightened him.  The 
evaluation resulted in diagnoses of PTSD; a schizoaffective 
disorder, with depression; and borderline intelligence.

In a November 1994 report Dr. Riaz stated that the veteran 
was nervous, anxious, depressed, and irritable.  He reported 
having "flashbacks" about World War II involving shooting 
people on a train that went into the Rhine River, and he 
heard the people screaming and saw them floating down the 
river.  He heard kids screaming and crying and saw a house 
that he had shelled in Germany.  He became very angry when he 
thought about the things that he had done during the war.  
Dr. Riaz noted that the veteran had a third grade education, 
that he was illiterate, and that he served in combat during 
World War II as a sharpshooter.  The veteran denied having 
received any prior psychiatric treatment.  On mental status 
examination he was anxious and depressed, and had auditory 
hallucinations of voices screaming at him and visual 
hallucinations of soldiers coming at him.  The report 
includes diagnoses of PTSD, a schizoaffective disorder, and 
borderline intelligence.

The RO provided the veteran a VA psychiatric examination in 
March 1995, which included a review of the claims file.  
During that examination he reported having been assigned to 
the heavy artillery and being on the crew of an eight-inch 
gun.  He served in the 153rd Field Artillery, A Battery, 
which was connected to the 3rd Armored Division.  He also 
claimed to have been a sharpshooter.  He stated that his 
artillery unit was given rifles and sent ashore on D-Day, but 
he could not remember where.  Following D-Day his unit went 
on to Berlin, but he could not provide a chronological 
account of events or locations from D-Day until they arrived 
in Berlin.  He asserted that he had helped "clean out the 
Ruhr pocket in Germany" and fought on until his unit reached 
Berlin.  He claimed that in the battle for the Ruhr his 
artillery company used rifles, that he had a choice of being 
with the artillery or the infantry, and that he could shoot 
any weapon.  He reported that he had been a gunner (which the 
examiner described as the individual who operates or aims a 
gun) on a crew of an eight-inch gun that weighed 70 tons.  
The gun was pulled by a 70 ton tank and had a range of 
29 miles.  He stated that it took four men to carry one of 
the shells for the gun, and that the gun crew consisted of 
six or seven men.  

He described an incident in which a shell from the gun hit 
and destroyed a church near Frankfort, Germany, but he could 
not recall the date.  He also reported having killed women 
and children, and that he lay awake at night worrying about 
that.  He referred to "the screams of the dead laying on the 
roads with legs and heads shot off."  He stated that while in 
service he was afraid of being killed, and that he had been 
afraid since then.  He indicated that he thought that he had 
killed a lot of people as a gunner, from 20 to 25 miles away; 
that he had heard and seen enemy soldiers being burned to 
death by flame throwers; and that he had shot enemy soldiers 
as a sharpshooter.  The examiner noted that his only injury 
was having shot himself in the shoulder prior to going 
overseas.

He also reported having had nervous problems since right 
after separation, which he described as "falling out spells."  
These spells were apparently controlled with medication.  He 
denied having worked since 1968.  He stated that he thought 
about the war all the time and worried about going to hell 
for having killed so many people.  He also stated that he was 
excessively jumpy when hearing an unexpected noise, that he 
felt depressed and hopeless all the time, and that he had 
limited energy.  He had a number of interests and denied 
having nightmares about his wartime experiences.  He denied 
irritability, homicidal ideation, or violent behavior.  He 
was fearful around a lot of people, could not relax in 
public, and only felt comfortable around his own family.

As a result of the examination the examiner provided a 
diagnosis of anxiety with depressive features.  The examiner 
found the veteran's assertion of having been a sharpshooter, 
killed many people, and having been shot in combat, upon 
which Dr. Riaz had based the diagnosis of PTSD, not to be 
credible and in conflict with his service records.  The 
examiner also found the veteran's assertion of having been a 
gunner in a field artillery unit not to be credible, in that 
it was not likely that an illiterate individual with a third 
grade education and low intelligence could be an artillery 
gunner.  He further found it unlikely that an artillery unit 
would be given rifles and sent ashore on D-Day.  In addition, 
he found it unlikely that the crew of an artillery gun that 
shot 29 miles would need the services of a sharpshooter to 
kill women and children.  He found the veteran's recitation 
of his wartime experiences too varied, implausible, and 
unreliable to support a diagnosis of PTSD.

Based on the evidence shown above, in the April 1995 rating 
decision the RO denied entitlement to service connection for 
PTSD.

Medical reports from Dr. Riaz dated in January, April, and 
June 1995 indicate that the veteran continued to receive 
treatment for PTSD, the symptoms of which included nightmares 
and flashbacks in which he heard people screaming, 
nervousness, and depression.  In the October 1995 rating 
decision the RO determined that the additional evidence was 
cumulative of the evidence of record when service connection 
was denied in April 1995, and denied reopening of the claim.

The evidence received subsequent to the October 1995 decision 
includes VA and private treatment records, lay statements and 
testimony, and the report of a March 1997 VA psychiatric 
examination.  VA outpatient treatment records from October 
1969 through August 1995 indicate that beginning in April 
1976 the veteran's diagnostic summary included anxiety, and 
that he was given Valium.  In September 1991 he reported 
having had flashbacks, bad dreams, and irritability for many 
years, which were assessed as likely PTSD.  The physician did 
not describe any other symptoms attributable to the disorder, 
or the stressor upon which the diagnosis was based.

In September 1994 the veteran reported having had intrusive 
thoughts, nightmares, anxiety, and flashbacks since World War 
II.  A mental status examination resulted in the finding that 
his symptoms were consistent with PTSD, but the treating 
physician did not describe the stressors upon which the 
diagnosis was predicated.  The physician also noted that the 
veteran was receiving treatment from a private psychiatrist 
for PTSD.  In December 1994 the veteran's complaints were 
assessed as probable PTSD, and in March and August 1995 the 
physician noted that he had a history of PTSD and a 
schizoaffective disorder.

In December 1995 the veteran submitted statements from his 
spouse and two of his children in which they described the 
behavior that he had exhibited.  Medical reports from Dr. 
Riaz dated in August 1995 and January, April, and September 
1996 indicate that he continued to receive treatment for 
PTSD, the symptoms of which included nightmares, flashbacks, 
and depression.

The RO provided the veteran an additional VA psychiatric 
examination in March 1997.  The examination was conducted by 
the same examiner who had examined the veteran in March 1995, 
but the examiner did not have the claims file available in 
March 1997.  The veteran again reported having served in the 
153rd Field Artillery that went ashore on D-Day.  He stated 
that he was afraid of being killed the entire time that he 
was in Europe.  He reported that the gun on which he served 
fired rounds 10-15 miles away, and that when they later moved 
forward they would see dead people.  He stated that he knew 
that he had killed people during the war, that he had worried 
about it ever since, and that he was afraid of going to hell 
for having done so.  He claimed to have been awarded eight 
battle stars for his service in Europe, but that the awards 
had been burned in a house fire.  He denied having received 
any combat medals.  In addition to events and symptoms 
previously reported, he stated that he had bad dreams about 
being in hand to hand combat with bayonets in the Ruhr 
Valley, and claimed that that had really happened during the 
war.  Following the examination the examiner provided a 
diagnosis of PTSD, by history from the veteran.

During a November 1997 hearing the veteran testified that he 
got shot while on the firing range when changing the targets.  
He denied having shot himself.  He again stated that he had 
received eight or nine battle stars, and that he had fought 
all through Europe.  He stated that he was nervous all the 
time that he was in service because he was afraid of being 
killed, and that he had been nervous ever since.  He 
described an incident in which his unit was strafed by a 
German plane, which caused his nerves to go "haywire."  He 
testified that he was a gunner, and also described the 
operation of the artillery gun.  He stated that he and three 
other men carried the shell and powder charge to the gun, but 
did not allude to ever having actually fired the gun.  When 
asked whether he had ever shot people on a train, he stated 
that they had destroyed a train full of German soldiers on 
their way back to Berlin when ordered to do so.  He denied 
knowing what happened to the train, or seeing it after it had 
been destroyed.  He also denied having used any weapon other 
than the artillery gun.

In a December 1998 report Dr. Riaz stated that the veteran 
continued to receive treatment for PTSD.  In February 1999 
the veteran submitted three additional lay statements in 
which the individuals described his more recent behavior.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record and finds that 
new and material evidence has been submitted.  The lay 
statements provided by the veteran during the March 1997 VA 
examination and the November 1997 hearing are new, in that 
the veteran described in-service events that had not 
previously been reported.  Those events included engaging in 
hand to hand combat with bayonets while in the Ruhr Valley 
and his unit being strafed by a German plane.

The Board notes that a fundamental aspect of the veteran's 
claim for service connection for PTSD is whether he engaged 
in combat with the enemy while in service.  If he engaged in 
combat, he is deemed to have been exposed to stressful events 
and the occurrence of claimed combat-related stressors need 
not be supported by corroborative evidence.  If he did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, the occurrence of the in-service 
stressors must be verified.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); 38 C.F.R. § 3.304(f).

The veteran's assertions regarding engaging in hand to hand 
combat and being attacked by a German airplane are material 
to whether he engaged in combat while in service.  For the 
purpose of determining whether new and material evidence has 
been submitted, his statements are deemed to be credible.  
Kutscherousky, 12 Vet. App. at 369.  The Board finds, 
therefore, that the newly submitted evidence bears directly 
and substantially on a fundamental issue of entitlement, and 
must be considered in order to fairly decide the merits of 
his claim.  The Board has determined, therefore, that 
evidence that is both new and material has been submitted, 
and the claim of entitlement to service connection for PTSD 
is reopened.  The Board further finds that additional 
development is warranted prior to considering the substantive 
merits of the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Subsequent to initiation of the veteran's appeal, the 
regulation pertaining to service connection for PTSD, 
38 C.F.R. § 3.304(f), was revised.  In accordance with the 
holding of the Court of Appeals for Veterans Claims (formerly 
the Court of Veterans Appeals) (Court) in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), if a regulation changes 
after the claim has been filed but prior to the conclusion of 
the appellate process, the provision that is more favorable 
to the veteran applies.  In addition, the Board is required 
to determine whether the original or revised version of the 
regulation is more favorable to the veteran.  VAOPGCPREC 3-
2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran served in combat will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  The regulation made no reference 
to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  38 C.F.R. § 3.304(f) (1995) (emphasis 
added).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f).  Therefore, a 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the RO or the Board 
finds that the diagnosis does not comply with the applicable 
diagnostic criteria pertaining to the adequacy of the 
symptomatology or the severity of the stressor, remand of the 
case for clarification of the diagnosis or additional 
examination is required.  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added).  The regulation no longer 
requires that combat status be based on service department 
evidence.  If the veteran did not serve in combat, the record 
must contain corroborative evidence that the in-service 
stressor occurred.  Moreau, 9 Vet. App. at 395.

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

When the veteran's claim was adjudicated in April 1996, the 
RO applied the original version of the regulation in denying 
service connection for PTSD.  The RO has not yet considered 
the revised regulation in determining whether service 
connection for PTSD is warranted.  See Bernard v Brown, 4 
Vet. App. 384 (1993); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994).

In the April 1998 remand the Board instructed the RO to 
obtain the veteran's service personnel records, to obtain 
detailed information from him regarding the claimed 
stressors, and to submit the information to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification of the claimed stressors.  The Board also 
instructed the RO to make a determination as to whether the 
veteran engaged in combat while in service.  The National 
Personnel Records Center (NPRC) has certified that his 
service personnel records are not available because they were 
destroyed in the fire at that facility in 1973.  The RO also 
asked the veteran to provide detailed information regarding 
the alleged stressors, but the veteran did not respond to 
that request.  His representative stated that the veteran 
cannot provide any additional information.  The RO has not 
provided the available information to the USASCRUR, requested 
any documentation from that or any other agency regarding the 
activities of the 153rd Field Artillery in the European 
theater, or determined whether the veteran engaged in combat 
while assigned to the 153rd Field Artillery.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas, 1 Vet. App. 
at 308.

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the new law, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard, 4 Vet. 
App. at 384; VAOPGCPREC 16-92.  For these reasons, in 
addition to the reasons shown above, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2001), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since December 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

3.  The RO should prepare a summary of all 
the in-service events described by the 
veteran and submit that summary, along 
with copies of his discharge certificate 
and Separation Qualification Record, to 
the USASCRUR or any other appropriate 
agency for verification of the claimed 
events.  Specifically, the RO should 
obtain historical information regarding 
the activities of Battery A, 153rd Field 
Artillery, from May 1944 through December 
1945.  If no relevant information is 
available, the claims file should be 
documented to that effect.

4.  After the above requested development 
has been completed to the extent possible, 
the RO should make a determination as to 
whether the veteran engaged in combat with 
the enemy while in service.  In making 
that determination the RO should rely on 
all available evidence, including the 
veteran's statements, and the opinion of 
the VA General Counsel in VAOPGCPREC 12-
99.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The RO also should determine 
whether any of the veteran's claimed 
stressors has been corroborated.  

5.  If warranted based on the 
determinations made by the RO under the 
instructions in the preceding paragraph, 
the veteran should be afforded a VA 
psychiatric examination by a board of two 
psychiatrists who have not previously 
examined him, if available.  The RO should 
instruct the examiners as to whether the 
veteran is deemed to have engaged in 
combat with the enemy and the stressors 
that have been satisfactorily established 
and may be considered in determining 
whether the veteran has service related 
PTSD.   The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiners, the review of 
which should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including psychological tests, 
that are deemed necessary for an accurate 
assessment, and the examiners should 
review the results of any testing prior to 
completion of the report.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran and, 
based on the results of the evaluation, 
the evidence in the claims file, the 
stressors that have been satisfactorily 
established, and sound medical principles, 
provide a diagnosis of any pathology 
found.  Specifically, the examiners should 
provide an opinion on whether any 
psychiatric symptoms meet the criteria for 
a diagnosis of PTSD as shown in DSM-III-R 
or DSM-IV.  If the examiners find that the 
veteran has PTSD, they should clearly 
describe the stressor(s) upon which the 
diagnosis of PTSD is based.  The examiners 
should also provide an assessment of the 
veteran's credibility, in light of his 
history and inherent characteristics and 
the evidence in the claims file, and 
provide the complete rationale for all 
opinions given.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for 
service connection for PTSD.  In re-
adjudicating the claim the RO should 
apply the provisions of 38 U.S.C.A. 
§ 1154(b) if the RO determines that the 
veteran engaged in combat while in 
service.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Specifically, the supplemental 
statement of the case should include the 
revised version of 38 C.F.R. § 3.304(f).  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


